In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-190 CR

____________________


TELLEY MORELAND, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause No. CR-25043




MEMORANDUM OPINION 

	A jury found Telley Moreland guilty of sexual assault of a child and assessed
punishment at twenty years of imprisonment and a $6,875.00 fine.  See Tex. Pen. Code Ann.
§ 22.011 (a)(2) (Vernon Supp. 2005). 
	Moreland's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On January 12, 2006, we granted an extension of time for Moreland to file a pro
se brief.  We received no response from the appellant. 
	We reviewed the appellate record, and agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  The judgment is affirmed. (1) 
	AFFIRMED.
								____________________________
									CHARLES KREGER
										 Justice


Submitted on May 22, 2006
Opinion Delivered May 31, 2006
Do Not Publish

Before Gaultney, Kreger and Horton, JJ.
1. Appellant may challenge our decision in the case by filing a petition for discretionary
review.  See Tex. R. App. P.  68.